                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

Alindez Lockett,                                     )
                                                     )
                                                     )
                 Plaintiff,                          )
                                                     )
          vs.                                        )              Case No. 4:19cv1937 UNA
                                                     )
                                                     )
Andrew M. Saul,                                      )
                                                     )
                 Defendant.                          )



                                                ORDER

          The above styled and numbered case was filed on July 15, 2019 and assigned to the

Eastern Division.

          After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Southeastern Division.

          Accordingly,

          IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and randomly assigned to the Honorable Rodney W. Sippel, United States District

Judge, under cause number 1:19cv00113.

          IT IS FURTHER ORDERED that cause number 4:19cv1937 UNA be administratively

closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT


Dated: July 15, 2019                                         By: /s/ Michele Crayton
                                                                 Court Services Manager

In all future documents filed with the Court, please use the following case number 1:19cv00113 RWS.
-2-
